ON APPLICATION FOR REHEARING
(BY THE WHOLE COURT)
The court en banc has decided that it will consider en banc the application for rehearing.
The court’s earlier opinion, La.App. 324 So.2d 475, and the present opinion are in agreement: first, that a proposal is not arbitrable as a whole if it consists of two parts of which one part is not arbitrable; and second, that arbitration can be had of the arbitrable part of a two-part proposal.
The court’s later opinion holds only that plaintiff did not prove either that it proposed, or that defendant rejected, arbitration of the arbitrable part alone (of the two-part proposal).
If plaintiff desires arbitration of the arbi-trable part of its proposal (that governed by the pertinent sentences of §§ 1.02 and 1.03 of the parties’ contract) it need only submit a new proposal to that effect, eliminating the last sentence of its original proposal (that governed by § 1.05).
Rehearing is refused.